DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 30 January 2020.
Claims 1-15 are under examination.
Claims 1-12 are allowed.
Claims 13-15 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 January 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 are objected to because of the following informalities:  
Claim 15 line 1 in part reads “program product and”, it should read “program product .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to software per se.
Claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 recite a computer readable medium which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijiten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter eligibility Under 35 U.S.C § 10, Aug. 24,2009:p.2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aijaz et al. (US Publication 2019/0349986) discloses receiving data from multiple nodes in scheduled communication with a first access point of two access points and receiving data in a scheduled communication with a second access point of the access points. Re-transmission is scheduled to the second access point for nodes that are determined to succeeded in transmitting the data to the first access point, where the schedule is provided to the nodes by the first access point, the second .
Aijaz et al. (US Publication 2020/0036483) discloses re-transmitting data from nodes in a multi-hop wireless network to a control node, wherein each node is a child node to a corresponding parent node, each child node configured to communicate with the control node via its intervening parent node. The control node determining or initiating determination of a transmission schedule for the nodes and the nodes re-transmitting previously transmitted data towards the control node using the schedule.
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472